Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/08/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites calculating a ratio and estimating a traffic volume of a flow. The identified limitations, as drafted, is a process that under its broadest reasonable interpretation, directly fall within at least one of the groupings of abstract idea, such as mathematical concept. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements in the claim beyond judicial exceptions imposing a meaningful limit on the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the claim recites the steps of acquiring the information to execute the mathematical concept. These steps do not add meaningful limitation to the claims because they amount to data gathering steps required to use the mathematical concept, and do not add meaningful limitation to the claim as they are insignificant extra-solution activity. None additional steps are recited to meaningfully limit the judicial exception. 
The identified steps of calculating and estimating, as drafted, is also a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements preclude the step from practically being performed in human mind. For example, the claim encompasses the user manually calculating the ratio and estimating the volume by using ratio. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements in the claim beyond judicial exceptions imposing a meaningful limit on the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the claim recites the steps of acquiring the information to execute the mathematical concept. These steps do not add meaningful limitation to the claims because they amount to data gathering steps required to use the mathematical concept, and do not add meaningful limitation to the claim as they are insignificant extra-solution activity. None additional steps are recited to meaningfully limit the judicial exception.
Similar issues exist with claim 7 and 8. Although, the claim is directed to an apparatus or computer readable non-transitory recording medium, each of claim 7 and 8 comprises judicial exception as identified above, without inventive concept or failing to integrate judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Each of the dependent claims 2-6, 9, 10-15, 16-20 additionally recites the acquisition of information and calculating a ratio. As such, each of these claims is similarly directed to the enumerated judicial exception of mathematical concept and mental process. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements in the claim beyond judicial exceptions imposing a meaningful limit on the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite additional elements to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally filed specification fails to describe “calculating a ratio between a first traffic volume based on the first information associated with the aggregated band of the plurality of flows and a second traffic volume based on the second information associated with the band of the flow after shaping; and estimating based on a combination including a ratio, the first information and the second information…” Referring to par. 0012, 0021 of applicant’s specification, the ratio is calculated between the traffic volume of before and after shaping. This is not equivalent to what is claimed, which states that each of the first and second traffic volume based on the first and second information. As noted in this paragraph, there is no first and second information described as it pertains to calculation of ratio. Similarly, par. 0021-0025 describe estimating the traffic utilizing the traffic volumes and ratio. There is no description of utilizing first and second information in combination with ratio for estimation. Claims 2-6, 9-20 are rejected as depending from rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 8, the claim recites “acquiring, based on shaping, a band of a flow of the plurality of flows and second information associated with the band of the flow after shaping.” Shaping as described in figure 1 represents copying of packets. In other words, the after shaping the packets flows in the tunnel via core router (60a) or through a router at analysis site (50). It is unclear which particular traffic is referred to, as both are after shaping. Similar issues exists with the step of calculating a ratio when it is recited “based on the second information associated with the band of the flow after the shaping.” Claims 1, 7, 8 also recites calculating a ratio between a first traffic volume based on first information…and second traffic volume based on second information…The specification discloses calculating a ratio based on traffic volume of aggregated and individual flow. Therefore, if the flow is acquired and traffic volume is determined as second information, and similarly for the first information as it relates to aggregated flow, then it is unclear what the first information refers to as the claim recites “calculating…between a first traffic volume based on the first information associated with the aggregated band…” 
Claims 2-6, 9-20 are rejected as depending from rejected base claim. 
Regarding claims 2, 10, 16, the claim fails to further limit the independent claim from which it depends from. For example, it recites “the acquiring the band of the flow further comprising acquiring a band of each flow of the plurality of flow after shaping, the aggregated band of the plurality of flows within the tunnel, and the band of the each flow after shaping.” First, the highlighted limitations are repeating. They both mean the same thing and second repetition should be deleted. Additionally, acquiring the aggregated band fails to further limit the claim as it broadens the limitation rather than narrow. It is also not causing issues with the first limitation of the independent claim. Similar issues exists with the step of calculating. The independent claim recites a calculating a ratio between traffic volumes, but claim 2 recites a ratio “based on aggregated band of the plurality of flows…and shaped band of the flow.” “The shaped band” as recited in claim 2
Claims 3, additionally recites “calculating the ratio by using the band of the flow within the tunnel acquired in the acquisition and a preset policing or shaping band” It is unclear what preset policing or shaping band refers to and therefore, it renders the claim indefinite. Similar issues exists with claim 4, 11-12, 17-18. 
Regarding claims 6, 14, 20, the claim recites “estimating, by multiplying a band of a flow in the bands of flows to be monitored after policing or shaping among the bands of flows after policing or shaping acquired in the acquisition by an inverse of a sampling rate, a traffic volume of the flow to be monitored within a tunnel after policing or shaping.” There are multiple issues with the claim. First it is unclear what is referred to when applicant recites “by multiplying a band of a flow in the bands of flows to be monitored after policing or shaping among the bands of flows after policing or shaping acquired” in the above claim. Second, what is multiplied to what. For example, is it multiplied by inverse of sampling rate or a traffic volume of the flow?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0145891 A1) in view of Watanabe et al. (US 2006/0230167 A1). 

Regarding claims 1, 7, 8, As best understood, Wang discloses an estimation method for controlling a bandwidth of a data flow performed by an estimation apparatus, an estimation method or a computer readable non-transitory memory, the estimation method comprising: 
acquiring first information about an aggregated band of a plurality of flows of data (see par. 0028, 0033, 0037, 0042, fig. 7, 6A, s631, discloses determining total traffic or aggregated traffic such as for combination of bands, such as A and C, the first information is also broader and reads on information such as representing bands coming into tunnel, such as A, B and C, see par. 0028);
acquiring based on shaping, a band of a flow of the plurality of flows and second information associated with the band of the flow after shaping (par. 0028, 0033, 0037, 0042, discloses determining traffic volume of particular flow or determining traffic sampled for each flow, second information can be traffic volume or size, also discloses see also fig. 6A, 7); 
calculating a ratio between a first traffic volume based on the first information associated with the aggregated band of the plurality of flows and a second traffic volume based on the second information associated with the band of the flow after the shaping (par. 0033, 0042, fig. 6A, 7, discloses calculating a ratio of traffic volume of aggregated volume vs flow, such as combination of A and C being represented as 2:1 ratio); and 
estimating, based on a combination including the ratio, the first information, and the second information, a traffic volume of a flow of data to be monitored within the tunnel (see par. 0033, 0042, fig. 6A, 7, discloses using the ratio to estimate the traffic volume of a flow).
Wang fails to disclose but Watanabe discloses wherein the flow of data is within a tunnel, wherein the tunnel allows transmission of the plurality of flows of data in packets between routers within the tunnel (see par. 0065).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include monitoring at the tunnel wherein the flow of data is within a tunnel and wherein the tunnel allows transmission of the plurality of flows of data in packets between routers within the tunnel. 
The motivation for doing so would be to identify security threats at the entry of the tunnel. 

Regarding claims 2, 10, 16, As best understood, Wang discloses the estimation method wherein the acquiring the band of the flow further comprises acquiring a band of each flow of the plurality of flows after shaping, the aggregated band of the plurality of flows within the tunnel, and the band of the each flow after shaping (see par. 0033, discloses for example determining the ratio by sampling, the band of each flow after policing or shaping is equivalent to particular percentage, the band of flow within the tunnel  and the band of flow after policing or shaping are same since they are sampled in the switch), and 
the calculating further comprises calculating the ratio based on the aggregated band of the plurality of flows within the tunnel and the shaped band of the flow (see par. 0033, discloses using the ratio for estimation).

Regarding claim 5, 13, 19, as best understood, Wang discloses the estimation method wherein the acquisition includes acquiring a packet counter and the band of the flow after policing or shaping from a core router configured to count the number of packets in the flow within the tunnel (see par. 0022, 0033), and the calculation includes calculating the band of the flow within the tunnel by using the packet counter and calculating the ratio by using the band of the flow within the tunnel and the band of the flow after policing or shaping (par. 0033, describes for example creating a ratio to estimate the traffic volume).

Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Watanabe as applied to claims 1, 7 above, and further in view of Applicant Admitted Prior Art (Official notice converted to Applicant admitted prior art (AAPA)).

Regarding claim 9, 15, Wang fail to explicitly disclose the estimation method wherein the acquisition is based on Simple Network Management Protocol (SMNP).
However, AAPA discloses that it is well known in the art to acquire information based on Simple Network management protocol or SNMP. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include acquisition using SNMP protocol. 
The motivation for doing so would be to utilize a well-known standard to maintain compatibility with network devices, such as routers and switches. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Arguments with respect to previous 112(b) rejection are moot as the claims were amended. However, upon further consideration, new rejections were necessitated by Applicant’s amendment. 
With respect to 35 USC 101, Applicant argues that the claim as amended recite limitations that does not include mathematical concept nor can be processed manually or a human mind. Specifically, applicant amended the claim to recite steps of acquiring information. These steps do not add meaningful limitation to the claims because they amount to simply implementing the abstract idea on a computer or data gathering steps required to use the mathematical concept, and do not add meaningful limitation to the claim as they are insignificant extra-solution activity. As such, Applicant’s arguments are not persuasive and rejection of claims are maintained. 
With respect to prior art, Applicant argues that the Wang does not disclose the acquiring steps, calculating a ratio and estimating traffic volume of a flow of data to be monitored within the tunnel. Specifically, applicant noted that that Wang discloses a switch rather than a tunnel. This particular issue is now addressed by the combination of reference. Applicant further points out that in Wang, the traffic is sampled while in claim it is monitored. Examiner respectfully disagrees. For example, Wang discloses specifically that the traffic composes of different flows such as A, B and C, and based on the amount of traffic of each flow utilizing the ratio to estimate the traffic volume of particular flow. As such, the estimation is for the monitored flow. As such, Examiner respectfully disagrees and notes that the combination of references fully disclosed the claimed subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466